Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roosevelt Johnson appeals the district court’s order denying relief on his civil complaint in which he alleged that the termination of his employment was the result of retaliation, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and 42 U.S.C. § 1981 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Norfolk S. Ry. Co., No. 1:14—cv-04002-JFM (D. Md. filed Nov. 13, 2015; entered Nov. 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED